Citation Nr: 0413006	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability 
manifested by dizzy spells and blackouts.  

2.  Entitlement to service connection for tinnitus claimed as 
secondary to service-connected healed fracture of the 
mandible.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to an increased rating for service-connected 
residuals of a healed mandible fracture, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty with the U. S. Navy Reserves from 
September 1963 to September 1965 and the U. S. Navy from 
October 1965 to August 1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO, pertinent part of which denied the benefits presently 
sought on appeal.  An August 2003 RO rating action assigned 
an increased 10 percent rating for service-connected healed 
mandible fracture (effective from June 16, 1999, the date of 
the veteran's claims on appeal), and the appeal continued.  

The Board notes that the veteran's underlying appeal was 
previously before the Board in May 2002, at which time the 
Board denied several claims that are no longer in appellate 
status, namely, entitlement to service connection for a 
headache disorder (based on a petition to reopen a claim), 
and service connection for a nervous disorder, claimed as 
anxiety, depression, post-concussion syndrome and memory 
loss.  As to the claims presently in appellate status, the 
Board issued a Remand in June 2003 requesting additional 
development, which was completed, but only in part as to the 
issues which are the subject of the following remand.  

The veteran's sworn testimony was obtained through a video-
conference hearing conducted by the undersigned Acting 
Veterans Law Judge in November 2001.  The Board acknowledges 
that the veteran requested a second video-conference hearing 
in correspondence received at the Board in April 2004.  The 
veteran was notified by the RO in March 2004 that his claim 
was being transferred to the Board and that should he wish to 
submit a new request to appear personally before the Board, 
he must explain in writing to the Board his basis for such a 
request.  The veteran submitted only a request for another 
hearing and his statement does not demonstrate any good cause 
for another hearing.  He did not indicate that he had 
additional evidence to submit that would be helpful to his 
claim or that there was any other reason that another hearing 
is warranted.  Upon a review of the evidence of record, the 
Board can see no reasonable basis to grant the veteran's 
request.  See 38 C.F.R. § 20.1304(c) (2003).  Additional 
development in regard to a request for a second hearing is 
not indicated given the facts of this case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Some issues in this appeal are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his petition to reopen a 
claim of service connection dizziness and blackouts.  

2.  In a rating decision of March 1996, the RO denied a claim 
of entitlement to service connection for dizzy spells and 
blackouts, and the veteran withdrew his appeal as to that 
issue in September 1996.  That decision became final.  The 
veteran attempted to reopen his claim in June 1999.  

3.  The evidence received since the RO's March 1996 rating 
decision is not cumulative or redundant of evidence 
previously of record, contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
dizziness and blackouts, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for dizziness and blackouts.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied reopening of 
a claim for service connection for dizzy spells and blackouts 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2003).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for dizziness and 
blackouts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), is 
applicable to the issues on appeal.  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and its duties to assist a claimant in 
the development of his claims.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error since as to the 
issue of new and material evidence since a favorable 
determination has been rendered.  

Based on the above the Board finds that VA properly notified 
the veteran of the VCAA and VA's duties there under with 
respect to this claim.  Accordingly, the Board will proceed 
to adjudicate the merits of this claim

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The Board notes that amendments 
made regarding 38 C.F.R. § 3.156(a), are effective August 29, 
2001, see 66 Fed. Reg. 45,620, 45,629, and do not apply to 
the veteran's claim received prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

By rating action of February 1994, the RO denied service 
connection for dizzy spells and blackouts, to include 
seizures, on the grounds that service medical records show no 
treatment for any such disorder, and that a November 1993 VA 
examiner was of the opinion that the veteran's dizzy spells 
were related to his heavy use/abuse of ethanol.  This 
decision became final, and by rating action of March 1996, 
the RO denied a petition to reopen the claim of service 
connection for dizzy spells and blackouts, finding that the 
claim had not been reopened.  In doing so, the March 1996 RO 
decision noted that the additional evidence received was not 
new and material to the November 1993 VA examiner's medical 
conclusion that the veteran's complaints of dizziness and 
blackouts, diagnosed as epilepsy, blackouts and seizures, 
were solely related to his long history of ethanol abuse.  
The veteran was notified of this decision and of his 
appellate rights.  While he initially appealed, he withdrew 
his appeal in September 1996, and the March 1996 RO decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2003).  

The evidence added to the record since the final March 1996 
RO decision includes medical records obtained from the Social 
Security Administration (SSA) in April 1996.  These records 
show that the SSA considered the veteran to be totally 
disabled from December 1991 as a result of a closed head 
injury with resulting organic brain syndrome.  Medical 
evidence notes that the veteran's organic brain syndrome 
could "possibly" be due to a history of boxing, or his 
history of chronic alcohol addiction and abuse, or to head 
trauma.  This record makes reference to a post-service head 
injury 5 or 6 years earlier where plaster fell from the 
ceiling striking the veteran in the head.  Other SSA medical 
evidence refers to a history of boxing, with injuries to head 
or face, specifically including a detached retina, as well as 
his reported history of a mandible fracture when a coffee cup 
was thrown at his jaw.  These medical records indicate 
another head injury in 1991, as well as several post-service 
motor vehicle accidents and associated injuries.  See  
October 1992 treatment report of D. J. F., M.D.  A December 
1991 psychiatric treatment record of N. O. A., M.D., 
Psychiatrist, indicates that after the veteran's active duty, 
he continued in the "reserves until 1992."  That examiner 
noted that the veteran's memory is "extremely poor," with 
"considerable loss of memory and cerebral functioning."  

Additionally received evidence includes the private medical 
records of A. B. D., M.D., P.C., dated in August 2000, as 
well as VA treatment record dated in July 2003.  These 
records show a reported long history of occasional dizziness 
and blackouts-including reports of blackouts while driving 
which caused multiple motor vehicle accidents and at lest one 
resulting head injury.  Current diagnoses vary, but include 
narcolepsy, with notation that this diagnosis is likely to be 
of a "traumatic/symptomatic" type, as well as obstructive 
sleep apnea, with upper airway resistance syndrome.  Dr. A. 
B. D. indicates that the veteran's narcolepsy is a "genetic 
physical disorder," but that additional tests available at 
VA can confirm this.  Additionally, a July 2003 VA treatment 
record suggests that additional (pulmonary) testing is 
indicated in this case as well to determine the etiology of 
his sleep disorder.  In May 2004, the Board received a letter 
from a friend of the veteran in which she stated that she had 
accompanied the veteran to a store in April 2004, and that he 
passed out while loading the car.  

The above evidence demonstrates, for the first time, a 
medical basis other than ethanol/alcohol abuse (see  VA 
examination report, November 1993) for the veteran's reported 
long history of occasional dizzy spells (dizziness) and 
blackouts.  The new evidence is material in that it speaks to 
the possible etiology of the veteran's complaints of dizzy 
spells and blackouts, although no definitively so, presents 
new information as to current diagnosis, and speaks to the 
basis of the prior denial.  As such, the SSA, VA and private 
medical evidence are so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's dizziness 
and blackouts-a potential link to a sleep disorder, not 
presently service-connected.  The Board concludes that new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for dizzy spells and 
blackouts.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003) are applicable to the veteran's claim.  The 
VCAA and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board's action with regard to the claim of service 
connection for dizziness and blackouts is completely 
favorable to the veteran such that no further action is 
required under the VCAA or its implementing regulations prior 
to reopening the claim.  A decision on the merits of this 
claim is, however, deferred pending additional notice and 
development required consistent with the VCAA and its 
implementing regulations, as discussed in the REMAND which 
follows.  


ORDER

The Board finds that new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for dizziness and blackouts; to that extent only 
the appeal is granted.  


REMAND

Herein above, the Board has reopened the veteran's claim of 
service connection for dizziness and blackouts.  Thus, remand 
to the RO for de novo consideration of that issue is 
warranted.  Moreover, as noted above, the VCAA and its 
implementing regulations are applicable to the veteran's 
claim, and VCAA requires additional development, including 
obtaining identified or indicated treatment records and a VA 
examination.  

The veteran has long sought service connection for dizziness 
and blackouts secondary to an injury to his jaw while in 
service.  Service medical records show an injury of the jaw 
on April 18, 1966 when the veteran was hit in the left side 
of the face by "a coffee cup" thrown by another service 
member.  He sustained, "a small" laceration of the left 
cheek, and X-rays revealed a triangular fracture of the 
inferior border of the left body of the mandible.  May 1966 
X-rays revealed a good alignment of the fracture, and the 
veteran was discharged to full duty on May 27, 1966.  No 
residuals were found on examination at separation in August 
1967, and on VA dental examination in August 1974, at which 
time X-rays were normal and the examiner was of the opinion 
that there were, "no identifiable residuals of the prior 
fracture."  

Other medical evidence suggests the possibility that the 
veteran's complaints of "dizziness and blackouts" might be 
related to a sleep disorder of unspecified etiology and 
relationship to service or service-connected mandible 
fracture.  Significantly, while a November 1993 examiner felt 
that the veteran's complaints of dizziness and blackouts were 
related to ethanol abuse and chronic alcoholism, medical 
records obtained from SSA show that the veteran is totally 
disabled due to a December 1991 closed head injury, with 
resulting organic brain syndrome.  An October 1992 treatment 
report of D. J. F., M.D. indicates that this diagnosis is, 
"possibly to due boxing, possibly due to chronic alcohol 
abuse, and possibly due to head trauma," sustained in 
various injuries, including an injury in service wherein his 
mandible was fractured, and after service in 1991 when part 
of a ceiling fell on him, as well as multiple head injuries 
sustained in motor vehicle accidents since service.  
Additionally, the August 2000 medical statement of A. B. D., 
M.D., P.C., like VA treatment record dated in July 2003, show 
a reported long history of occasional dizziness and 
blackouts-including reports of blackouts while driving 
during service and after service, which caused multiple motor 
vehicle accidents and at least one head injury since service.  
Current diagnoses vary, but include narcolepsy, likely of 
"traumatic/symptomatic type," and obstructive sleep apnea, 
with upper airway resistance syndrome.  Dr. A. B. D. 
indicates that narcolepsy is a "genetic physical disorder," 
but that additional tests available at VA can confirm this, 
and the July 2003 VA treatment record suggests that 
additional pulmonary testing is indicated in this regard.  

Given the above, the veteran should be afforded all 
appropriate VA examinations to determine whether it is more, 
less or equally likely that any disorder manifested by 
dizziness or blackouts is related to service, to include the 
jaw injury in service, and an attempts should be made to 
obtain records of any inservice and post-service motor 
vehicle accidents which the veteran relates to his claimed 
service related "dizzy spells."  

As to the claim of service connection for a left knee 
disorder, the Board notes that the veteran was treated for 
left knee bursitis in service, and that he has not been 
afforded an examination of his left knee since December 
1999-at which time only a very cursory examination was 
conducted, and it is not clear from the record of that 
examination whether the examiner knew that a claim of service 
connection for a left knee disorder was then pending.  With 
consideration of VCAA, the Board is of the opinion that the 
veteran should be afforded at least one thorough VA left knee 
examination with a nexus opinion.  

Finally, the Board notes that the veteran was afforded a VA 
dental examination in September and October 2002, when it was 
determined that an examination by a dental surgeon was 
needed.  This development was completed in July 2003 and a 
dental surgeon's statement was obtained at that time.  
Unfortunately, however, the information contained in the July 
2003 dental surgeon's statement and report does not provide 
any of the sort of exact clinical information necessary to 
evaluate the veteran's service-connected healed fracture of 
the mandible under the criteria for rating disorders of the 
temporomandicular joint, at 38 C.F.R. § 4.150, Diagnostic 
Code 9905 and 9913.  That is, no measurements were obtained, 
and very little clinical information was given as to any 
functional impairment in terms of the criteria found at 
Diagnostic Codes 9905 and 9913.  Another VA dental 
examination is indicated, although this need not be conducted 
by a VA dental surgeon, so as to provide the requisite 
detailed clinical information under the applicable Diagnostic 
Codes.  

As noted above, The Veterans Claims Assistance Act of 2000 
(VCAA), is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The record reveals that the RO has not complied with the 
directives of VCAA regarding the issue of entitlement to 
secondary service connection for tinnitus, and thus a remand 
is required.  Development such as that sought by this remand 
is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  


In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  The veteran must be 
advised as to all of the issues remaining 
on appeal, to include the issue involving 
secondary service connection to include 
aggravation by a service-connected 
disability.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.
As to each claim on appeal, the veteran 
and his representative should be 
specifically advised that the sort of 
evidence needed to support it, in 
particular medical evidence that links 
currently diagnosed left knee disorder or 
disease/symptomatology manifested by 
dizziness or blackouts, or tinnitus or 
dizziness or blackouts, to service or 
service-connected disability.  

2.  The RO should also include a request 
that the veteran identify the names and 
addresses of VA and/or private care 
providers who have treated him for 
dizziness or blackouts, tinnitus, or left 
knee injury or disability, or any related 
symptomatology, since August 1967.  The 
veteran should be specifically requested 
to identify the address and dates of 
treatment received from any and all 
family physicians or hospitals, including 
"Dr. Cho," who was identified as his 
primary physician as of October 1992, and 
who treated the veteran with "sleeping 
medication" and blackouts, and any 
treatment records regarding head injuries 
sustained in automobile accidents since 
service, including closed head trauma in 
1991.  

3.  The RO should contact the National 
Personnel Records Center, at 9700 Page 
Avenue, St. Louis MO 63132-5100, and 
request copies of any and all service 
medical records for the veteran's 
inactive or Reserve duty (whether with 
the U.S. Navy Reserves or otherwise) from 
August 15, 1967 through 1992.  

4.  The RO should obtain records from the 
VA Medical Centers located in Battle 
Creek, Ann Arbor, and Detroit, Michigan, 
dated from 1967 to the present, if not 
already on file.  

5.  After the additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for all 
appropriate VA examinations, to include a 
joint examination of the left knee, an 
examination for organic diseases and 
traumatic injuries of the brain, a dental 
examination, and any other examination 
deemed appropriate upon initial 
examination.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  
 The complete claims file, to include all 
additionally received evidence, must be 
provided to each examiner prior to the 
examination of the veteran, and such 
review should be documented in the 
completed examination report.  Any 
indicated tests or studies should be 
completed, to include X-ray studies of 
the left knee (and right knee with 
comparison).  

Each examiner is requested to identify 
all appropriate diagnoses pertinent to 
the veteran's reported dizziness and 
blackouts, left knee, and healed fracture 
of the mandible.  The orthopedic (left 
knee) examiner is asked provide an 
opinion as to whether it more, less or 
equally likely that any current left knee 
disability is related to the veteran's 
period of active service, to include 
treatment for bursitis in service, or 
intercurrent injury(ies).  

The organic diseases of the brain 
examiner is asked provide an opinion as 
to whether it more, less, or equally as 
likely that any current disorder 
manifested by dizziness or blackouts is 
related to the veteran's period of active 
service, to include treatment for a left 
mandible fracture in 1966, and the 
examiner is specifically asked to review 
the documented clinical history, to 
include post-service injury and diagnoses 
of ethanol related blackouts and seizures 
(November 1993), organic brain syndrome 
(October 1992), as noted in the body of 
this Board Remand.  The sole purpose of 
this examination is to determine the 
relationship, if any, between the 
veteran's complaints of "dizziness and 
blackouts," and his military service or 
to service-connected disability, and it 
is not the purpose of the examiner to 
definitively determine the etiology of 
all present related pathology.  A review 
of the documented clinical history must 
be referenced to in the final report.  

The dental examiner is asked to assess 
the severity of service-connected healed 
mandible fracture, with clinical 
information which specifically addresses 
each and every criteria noted under 
Diagnostic Code 9905-9913.  

In addressing the above questions each 
examiner is requested to specifically 
comment on the available clinical 
evidence related to the veteran's service 
medical records, in-service 
symptomatology or injury, separation 
examinations of August 1967, VA 
examinations of August 1974, May 1996, 
November 1993, September and October 
2002, and July 2003, as well as the 
significance, if any, of the medical 
records obtained from SSA regarding a 
December 1991 closed head injury, with 
resulting organic brain syndrome 
"possibly to due boxing, possibly due to 
chronic alcohol abuse, and possibly due 
to [unspecified] head trauma," whether 
in service or work-related, as well as 
multiple motor vehicle accidents since 
service, if any, as noted in the October 
1992 treatment report of D. J. F., M.D., 
as well as post-service medical evidence 
of memory impairment and an anxiety 
disorder.  The rationale for all 
conclusions reached should be provided.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).   The 
RO must then review the claims file and 
ensure that any other notification and 
development action required by the VCAA 
and its implementing regulations is 
completed, consistent with all governing 
legal authority, to include assuring that 
the requested VA nexus opinion has been 
obtained.  

7.  Then, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded, 
although the Board is limited in the review of evidence by 
law and regulations pertinent to accrued benefits claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



